277 S.W.3d 892 (2009)
STATE of Missouri, Respondent,
v.
Jeffrey HILL, Appellant.
No. ED 91073.
Missouri Court of Appeals, Eastern District, Division Two.
March 10, 2009.
Jessica Hathaway, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jeffery T. Hill (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found Defendant guilty of two counts of statutory rape in the first degree in violation of Section 566.032 RSMo (2000), and one count of incest in violation of Section 568.020 RSMo (2000). Defendant was sentenced to ten years' imprisonment on each count, to run concurrently. Defendant raises two points on appeal. In his first point, Defendant claims the trial court committed plain error in not holding a hearing to determine whether there was juror misconduct after defense counsel timely informed the court of the alleged misconduct. In his second point, Defendant claims the trial court committed plain error in failing to declare *893 sua sponte a mistrial after the prosecutor gave his closing argument which made reference to Defendant's cross-examination of two witnesses.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error, plain or otherwise. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).